DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18, 35, 50 are objected to because of the following informalities:  
The claims are objected to for failing to use metric units, see MPEP § 608 states that “all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 9, 11-14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US 6354243 B1).
Regarding claim 1, Lewis teaches a litter box (Figs 1-11) comprising:
a body (Fig 1 Item 100- litter container) made of at least one flexible elastomeric material (Col. 4 Lines 40-42), the body having a wall (Fig 1 Item 106, 104, 122, 124, 128 front,  Item 108- back, Items 110,112- sides) defining a cavity with a top open end (Fig 1), the wall having a first minimum height of 8.0 inches or less on a first side, the wall having a second minimum height of 10.0 inches or more on a second side opposite the first side (Col. 2 Lines 50-55 back wall 108 is 10 inches and front wall at 104 is about 4inches, 106 is about 5-6inch also less than 8 inches, alternatively either side wall 118 and 112 can be considered the first wall and are 10-11 inches), handles being provided on opposite sides located between the first side and the second side (Col. 3 Lines 49-52), the litter box having a solid bottom extending between the sides of the wall (Fig 1 Item 114- bottom), the wall extending continuously about the litter box (see fig. 1, 122, 124, 128 are part of the wall, thus the wall is continuous around the entire litter box).
Regarding claim 2, Lewis teaches all of the abovementioned claim 1 and further teaches wherein the body defines a pair of flaps (Fig 1 Items 110, 112- sides) between and extending higher than the first side and the second side (Col. 2 Lines 50-55, fig. 1, 110 and 112 are between the front and back walls).
Regarding claim 7, Lewis teaches all of the abovementioned claim 1 and further teaches wherein the top open end of the cavity is delimited by a peripheral edge (Fig 1, See image below).

    PNG
    media_image1.png
    419
    563
    media_image1.png
    Greyscale

Regarding claim 9, Lewis teaches all of the abovementioned claim 7 and further teaches wherein
at least one spout (Fig 1 Item 104- flared portion) is defined in the peripheral edge. Note: Given the broadest reasonable interpretation of the claims to include applicant’s specification, a spout is a tube or lip projecting from a container to facilitate pouring. The structure of Lewis’ flared portion is capable of meeting the above limitation.
Regarding claim 11, Lewis teaches all of the abovementioned claim 7 and further teaches wherein the cavity is defined by an inner surface of the body (Fig 1), the inner surface being edgeless from the peripheral edge into the cavity (Col. 4 Lines 40-42. Note: Lewis’ teaches a litter container fabricated by injection molding resulting in a one-piece design free of edges).
Regarding claim 12, Lewis teaches all of the abovementioned claim 1 and further teaches wherein the litter box flares from a bottom to the top open end (Col. 2 Lines 35-49).
Regarding claim 13, Lewis teaches all of the abovementioned claim 1 and further teaches wherein the second minimum height is between 25% to 60% higher than the first minimum height (Col. 2 Lines 50-55).
Regarding claim 14, Lewis teaches all of the abovementioned claim 1 and further teaches wherein the body is molded polyethylene (Col. 4 Lines 40-42).
Regarding claim 17, Lewis teaches all of the abovementioned claim and further teaches wherein a relative density of the molded polyethylene ranges between 0.85 to 0.98 in comparison to that of water (Col. 4 Lines 40-42)(Note: the density of polyethylene is an inherent property. See previous OA mailed 05/05/2021 and previously noted non patent literature reference para 0004 for range of polyethylene density).
Regarding claim 18, Lewis teaches all of the abovementioned claim 1 and further teaches wherein the wall has four generally upstanding wall portions contouring the cavity (Fig 1), a first wall portion (Fig 1 Item 106- front) having a first minimum height of 8.0 inches or less (Col. 2 Lines 50-55), a second wall portion (Fig 1 Item 108- back) having a second minimum height of 10.0 inches or more and being opposite the first wall portion (Col. 2 Lines 50-55), third and fourth wall portions (Fig 1 Items 110, 112- sides) being higher than the first minimum height and the second minimum height, the third and fourth wall portions being on opposite sides of one another and being located between the first wall portion and the second wall portion (Col. 2 Lines 50-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 6354243 B1) as applied to claim 1 above, and further in view of Askaroff (US D704432 S).
Regarding claim 3, Lewis teaches all of the abovementioned claim 1 and further teaches handles (Col. 3 Lines 49-52). However, Lewis is silent as to wherein the handles are defined by a handle hole in each of the flaps.
Askaroff teaches within the same field of endeavor and reasonably pertinent to the invention a synthetic moses basket (Figs 1-7) wherein the handles are defined by a handle hole in each of the flaps (Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Lewis’ handles with the further teachings of Askaroff’s handle holes in order to make handles integral with the litter box, providing a secure and reliable means to transport the litter box.
Regarding claim 4, modified Lewis teaches all of the abovementioned claim 3 and further teaches an eyelet forming a periphery of each of the handle hole (Askaroff- Fig 4).
Regarding claim 8, Lewis teaches all of the abovementioned claim 7 but is silent as to wherein the peripheral edge is arcuate without a vertex.
Askaroff teaches within the same field of endeavor and reasonably pertinent to the invention a synthetic moses basket (Figs 1-7) wherein the peripheral edge is arcuate without a vertex (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Lewis’ peripheral edge with the further teachings of Askaroff’s arcuate edge in order to provide a seamless top edge, removing stress concentration points and preventing tears in the litter box, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 6354243 B1) in view of Askaroff (US D704432 S) as applied to claim 4 above, and further in view of Reilly (WO 2016025823 A1) and Pierson (US 5488929 A).
Regarding claim 5, modified Lewis teaches all of the abovementioned claim 4 and further teaches wherein the eyelets are reinforced with additional material (Askaroff- Fig 4).
However, modified Lewis is silent as to wherein the eyelet is made of a material different than a material of the body, the eyelet being molded to the body.
Reilly teaches within the same field of endeavor and reasonably pertinent to the invention a reusable bag (Figs 1-10D) wherein the eyelet is molded to the body ([0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Lewis’ handles with the further teachings of Reilly’s molded eyelet in order to integrally reinforce the handles, reducing the risk of rupture or tearing.
Pierson teaches within the same field of endeavor and reasonably pertinent to the invention a disposable cat litter box liner (Figs 1-11) wherein the eyelet (Fig 2 Item 60- rigidifying members) is made of a material different than a material of the body (Col. 4 Lines 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  modified Lewis’ handles with the further teachings of Pierson’s rigidifying members in order to reinforce the handles with materials having improved material properties in order to prevent rupture or tearing, since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 6354243 B1) in view of Askaroff (US D704432 S) as applied to claim 4 above, and further in view of Pierson (US 5488929 A).
Regarding claim 6, modified Lewis teaches all of the abovementioned claim 4 but does not teach wherein the eyelet is defined by a thickening of a material of the body relative a surface of the wall surrounding the eyelet.
Pierson teaches within the same field of endeavor and reasonably pertinent to the invention a disposable cat litter box liner (Figs 1-11) wherein the eyelet (Fig 2 Item 60- rigidifying members) is defined by a thickening of a material of the body relative a surface of the wall surrounding the eyelet (Col. 4 Lines 23-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  modified Lewis’ handles with the further teachings of Pierson’s rigidifying members in order to reinforce the handles, reducing the risk of rupture or tearing.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 6354243 B1) as applied to claim 9 above, and further in view of Wolff (US 5199571 A).
Regarding claim 10, Lewis teaches all of the abovementioned claim 9 but is silent as to wherein the spout is in the second side at a location of the second minimum height.
Wolff teaches within the same field of endeavor and reasonably pertinent to the invention a nestable bucket (Figs 1-6) wherein the spout (Fig 1 Items 18, 19- spouts) is in the second side at a location of the second minimum height (Col. 3 Lines 3-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Lewis’ spout with the further teachings of Wolff’s spout locations in order to facilitate removal of litter from the litter box at either end of the litter box.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 6354243 B1) as applied to claim 14 above, and further in view of Moran (US 20060042551 A1).
Regarding claim 15, Lewis teaches all of the abovementioned claim 14 and further teaches a polyethylene wall thickness of 1/8 inch (125 mils) (Col. 4 Lines 40-50).
However, Lewis is silent as to wherein a thickness of the molded polyethylene is between 60 and 90 mils.
Moran teaches within the same field of endeavor and reasonably pertinent to the invention an animal waste management system (Figs 1-8) wherein the wall thickness is between 60 and 90 mils ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Lewis’ polyethylene walls with the further teachings of Moran’s wall thickness in order to create a litter box that is flexible and resilient to deformation. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 16, Lewis teaches all of the abovementioned claim 14 and further teaches a polyethylene wall thickness of 1/8 inch (125 mils) (Col. 4 Lines 40-50). 
However Lewis is silent as to wherein a thickness of the molded polyethylene is between 70 and 80 mils.
Moran teaches within the same field of endeavor and reasonably pertinent to the invention an animal waste management system (Figs 1-8) wherein the wall thickness is between 70 and 80 mils ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Lewis’ polyethylene walls with the further teachings of Moran’s wall thickness in order to create a litter box that is flexible and resilient to deformation. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 6354243 B1) as applied to claim 2 above, and further in view of Reilly (WO 2016025823 A1).
Regarding claim 35, Lewis teaches all of the abovementioned claim 2 but is silent as to wherein the body is deformable in an elastic deformation range wherein the flaps are brought into contact with one another, the body providing a biasing force back to its open ended molded shape.
Reilly teaches within the same field of endeavor and reasonably pertinent to the invention a reusable bag (Figs 1-10D) wherein the body is deformable in an elastic deformation range wherein the flaps are brought into contact with one another, the body providing a biasing force back to its open ended molded shape ([0051], [0077]).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Lewis’ molded polyethylene litter box with the further teachings of Reilly’s material resilience in order to provide a litter box that can withstand repeated force loads while emptying soiled litter.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Janecek (US 4047499) in view of Lewis (US 6354243).
For claim 50, Janecek teaches a litter box (abstract and figs.) comprising a body (10) made of at least one flexible elastomeric material (Col 2, lines 4-10, 29-31), the body having a wall (14) defining a cavity with a top open end (fig. 1), handles being provided on opposite sides located between the first side and the second side (where the user grabs to hold the device while folding can be considered a handle), the litter box having a solid bottom (12) extending between the sides of the wall (fig. 1), the body being deformable in an elastic deformation range such that handles on the opposite sides are configured to be brought into contact with one another, the body providing a biasing force back to an open ended molded shape thereof (see fig. 4, deformable such that opposite walls or handles can be brought into contact with one another,  the resilient portion 18 will bias back when not engaged, see Col. 2, lines 6-22).
Janecek is silent about the specific heights of the litter box walls including the wall having a first minimum height of 8.0 inches or less on a first side, the wall having a second minimum height of 10.0 inches or more on a second side opposite the first side. Furthermore Janecek teaches handles (as above) however if applicant disagrees:
Lewis teaches a litter box (Figs 1-11) comprising: a body (Fig 1 Item 100- litter container) made of at least one flexible elastomeric material (Col. 4 Lines 40-42), the body having a wall (Fig 1 Item 106, 122, 124, 128 front,  Item 108- back, Items 110,112- sides) defining a cavity with a top open end (Fig 1), the wall having a first minimum height of 8.0 inches or less on a first side, the wall having a second minimum height of 10.0 inches or more on a second side opposite the first side (Col. 2 Lines 50-55 as best understood back wall 108 is 10 inches and front wall at 104 is about 4inches, 106 is about 5-6inch also less than 8 inches, alternatively either side wall 118 and 112 can be considered the first wall and are 10-11 inches), handles being provided on opposite sides located between the first side and the second side (Col. 3 Lines 49-52), the litter box having a solid bottom extending between the sides of the wall (Fig 1 Item 114- bottom).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the litter box of Janecek have variable sized walls with the dimensions as specified by Lewis, in order to allow cats to easily enter the litter box from one side and to provide walls height enough to prevent feces from escaping the box.
Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the litter box of Janecek include handles as taught by Lewis, to allow a user to easily lift and move the box.

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
Applicant argued that, “Lewis fails to teach the wall extending continuously about the litter box”.
This is not found persuasive because the wall of Lewis can be consider all the elements 110, 108, 112, 106, and 104 including the element 122, 124, 128. These elements are all forming a wall continuously about the entire litter box of Lewis, a wall is defined as “an upright structure of masonry, wood, plaster, or other building material serving to enclose, divide, or protect an area”, all the elements of Lewis meet this definition and function as a wall.
Applicant argued that, (for claim 7), “wall 102 does not extend about a top open of the container 100 as it too would reach a discontinuity at the opening 116”.
This is not found persuasive because as stated above all the elements surround the floor of Lewis are the walls, there is no discontinuity at 116 because elements 122, 124, 128 make up the peripheral edge at that location.
Applicant argued that (for claim 9), “Lewis’ top 130 of wall 102 is discontinuous at the opening 116. The Office’s alleged at least one spout flared portion 104 is separate from the wall 102, and thus does not include top 130.”
This is not found persuasive because as noted above element 122, 124, 128 are all part of the wall of Lewis, thus there is a spout in the wall and no discontinuity in the wall at 116.
Applicant argued that (for claim 11) “referring to Figure 1 of Lewis, the opening 116 creates a discontinuity in the front 106 of wall 102. Front 106 of wall 102 thus contains at least two edges between the bottom 114 and the top 130: where the front 106 meets each of the extensions 122, 124.”
This is not found persuasive because as noted above element 122, 124, 128 are all part of the wall of Lewis, thus there inner surface being edgeless from the peripheral edge into the cavity.
Applicant argued that (for claim 35) Reilly is non-analogous art.
In response to applicant's argument that Reilly is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the bag of Reilly and in instant application address the problem of handling a container to ensure articles or products remain within the container and do not spill or leak. Furthermore both Lewis and Reilly pertain to handles and handle constructions as well as containers for containing articles, a bag such as the bag of Reilly can easily be used for waste collection, bags can hold anything.
Applicant argued that (for claim 35) the Reilly fails to teach “wherein the body is deformable in an elastic deformation range wherein the flaps are brought into contact with one another”.
This is not found persuasive because Reilly is clearly deformable, as seen in figs. 9a and b the material of the bag of Reilly allows for deformation between the closed and open states of the bag, the bag will naturally bias back open if not being held in place by the user. Further the fold lines of Reilly that allow the bag to collapse on itself when closed would require the user to actuate the bag into that state, any bag as show in figs. 9a and 9b would naturally fall back to the state shown in 9B when a user disengages the handles.
Furthermore it is noted as per claim 50 above that Janecek also teaches these limitations in a litter box arrangement. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619